MANN, Judge.
Young’s petition under CrPR 1.850, 33 F.S.A. was denied prior to our decision in Rudolph v. State, Fla.App.1970, 230 So.2d 14, in which allegations of erroneous reception of a guilty plea not refuted by the record were held to entitle the petitioner to an evidentiary hearing. Accordingly, the order is reversed for further proceedings. See also Steinhauser v. State, Fla.App. 1969, 228 So.2d 446. Boykin v. Alabama, 1969, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed. 2d 274, although it did not involve a post-conviction petition, is instructive.
Reversed.
LILES, A. C. J., and PIERCE, J., concur.